Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-12 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed memory controller having the specific combination of elements as recited in the independent claim 2, lines 4-19.  More specifically, the features related to multiple data ports, command ports and data modes, as claimed
Claims 13-19 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed method having the specific combination of steps as recited in the independent claim 13, lines 3-8. More specifically, the features related to command ports, data port and how data ports are selected depending on the received mode command.
Claims 20-21 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed memory controller having the specific combination of elements as recited in the independent claim 20.  More specifically, the features related to command ports, data ports and how the data ports are selected based on the received mode command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137